Exhibit 10.1

 

 

 

SALE OF CRESCENT COOL SPRINGS APARTMENTS

200 RESOURCE PARKWAY

FRANKLIN, TENNESSEE

*   *   *

PURCHASE AND SALE AGREEMENT

BETWEEN

GGT CRESCENT COOL SPRINGS TN VENTURE, LLC,

AS SELLER

AND

SHLP ACQUISITION, LLC,

AS PURCHASER

*   *   *

EFFECTIVE DATE: SEPTEMBER 21, 2015

 

 

 



--------------------------------------------------------------------------------

ARTICLE 1

 

PURCHASE AND SALE OF PROPERTY

     1   

1.1

 

Land

     1   

1.2

 

Improvements

     1   

1.3

 

Personal Property

     1   

1.4

 

Leases

     1   

1.5

 

Licenses

     2   

1.6

 

Security Deposits

     2   

1.7

 

Guaranties

     2   

1.8

 

Contracts

     2   

1.9

 

Permits

     2   

1.10

 

Intangibles

     2   

ARTICLE 2

 

PURCHASE PRICE AND DEPOSIT

     2   

2.1

 

Payment

     2   

2.2

 

Deposit

     3   

ARTICLE 3

 

TITLE AND SURVEY

     3   

3.1

 

State of Title to be Conveyed

     3   

3.2

 

Title Commitment and Survey

     3   

ARTICLE 4

 

PROPERTY INFORMATION

     5   

4.1

 

Property Information

     5   

ARTICLE 5

 

PURCHASER’S DUE DILIGENCE

     5   

5.1

 

Purchaser’s Due Diligence

     5   

5.2

 

As Is, Where Is

     7   

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

     8   

6.1

 

Seller’s Representations and Warranties

     8   

6.2

 

Purchaser’s Representations and Warranties

     9   

6.3

 

Knowledge

     10   

6.4

 

Survival

     10   

ARTICLE 7

 

COVENANTS OF PURCHASER AND SELLER

     11   

7.1

 

Operation of Property

     11   

7.2

 

Governmental Notices

     12   

7.3

 

Litigation

     12   

7.4

 

Tradenames and Service Marks

     12   

7.5

 

Post-Closing Property Maintenance Obligations

     13   

ARTICLE 8

 

CONDITIONS PRECEDENT TO CLOSING

     14   

8.1

 

Conditions Precedent to Purchaser’s Obligation to Close

     14   

8.2

 

Conditions Precedent to Seller’s Obligation to Close

     14   

8.3

 

Failure of a Condition

     14   

8.4

 

Representations and Warranties

     15   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 9

 

CLOSING

     15   

9.1

 

Closing Date

     15   

9.2

 

Seller’s Obligations at the Closing

     15   

9.3

 

Purchaser’s Obligations at the Closing

     17   

9.4

 

Escrow

     17   

9.5

 

Costs and Adjustments at Closing

     17   

ARTICLE 10

 

DAMAGE AND CONDEMNATION

     20   

10.1

 

Damage

     20   

10.2

 

Condemnation and Eminent Domain

     20   

ARTICLE 11

 

REMEDIES AND ADDITIONAL COVENANTS

     21   

11.1

 

Seller Default At or Before Closing

     21   

11.2

 

Seller Default From and After Closing

     21   

11.3

 

Purchaser Default

     22   

11.4

 

Delivery of Materials

     22   

ARTICLE 12

 

BROKERAGE COMMISSION

     22   

12.1

 

Brokers

     22   

12.2

 

Indemnity

     22   

ARTICLE 13

 

NOTICES

     23   

13.1

 

Written Notice

     23   

13.2

 

Method of Transmittal

     23   

13.3

 

Addresses

     23   

ARTICLE 14

 

ASSIGNMENT

     24   

ARTICLE 15

 

MISCELLANEOUS

     25   

15.1

 

Entire Agreement

     25   

15.2

 

Modifications

     25   

15.3

 

Gender and Number

     25   

15.4

 

Captions

     25   

15.5

 

Successors and Assigns

     25   

15.6

 

Controlling Law

     25   

15.7

 

Exhibits

     25   

15.8

 

No Rule of Construction

     25   

15.9

 

Severability

     25   

15.10

 

Time of Essence

     25   

15.11

 

Business Days

     25   

15.12

 

No Memorandum

     25   

15.13

 

Press Releases

     26   

 

-ii-



--------------------------------------------------------------------------------

15.14

 

Attorneys’ Fees and Costs

     26   

15.15

 

Counterparts and Expiration of Offer

     26   

15.16

 

Waiver of Jury Trial

     26   

15.17

 

Confidentiality

     26   

15.18

 

Jurisdiction and Service of Process

     27   

15.19

 

Exculpation

     27   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits   Exhibit A –   Legal Description Exhibit B –   Escrow Agreement
Exhibit C –   Form of Special Warranty Deed Exhibit D –   Form of Bill of Sale
Exhibit E –   Form of Assignment and Assumption Agreement Exhibit F –   Form of
Tenant Notification Letter

Schedules   Schedule 1.4    –     Rent Roll Schedule 1.5    –     Licenses
Schedule 1.8    –     Contracts Schedule 6.1.3 –     Litigation Schedule 6.1.8 –
    Violations of Law

 

-ıv-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT CRESCENT COOL SPRINGS TN VENTURE, LLC, a Delaware limited liability
company (“Seller”), and SHLP ACQUISITION, LLC, a Delaware limited liability
company (“Purchaser”).

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

1.1 Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 200 Resource Parkway, Franklin, Williamson County, Tennessee,
and described more particularly in Exhibit A attached hereto and incorporated
herein by reference, together with all rights and appurtenances pertaining to
such land, including, without limitation, all of Seller’s right, title and
interest in and to (i) all minerals, oil, gas, and other hydrocarbon substances
thereon; (ii) all adjacent strips, streets, roads, alleys and rights-of-way,
public or private, open or proposed; (iii) all development rights, covenants,
easements, privileges, and hereditaments, whether or not of record, and (iv) all
access, air, water, riparian, development, utility, and solar rights
(collectively, the “Land”).

1.2 Improvements. A 252-unit multi-family apartment project, and all other
fixtures, improvements and structures constructed on the Land in connection
therewith (the “Improvements”).

1.3 Personal Property. All of Seller’s right, title and interest in and to all
equipment, machinery, furniture, furnishings, supplies and other tangible
personal property owned by Seller now or hereafter located in and used
exclusively in connection with the operation, ownership or management of the
Land and Improvements including the following (collectively, the “Personal
Property”; provided, the “Personal Property” shall specifically exclude any
property owned by tenants under leases):

1.3.1 mechanical systems, fixtures, machinery and equipment comprising a part of
or attached to or located upon the Improvements;

1.3.2 maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;

1.3.3 site plans, surveys, plans and specifications and floor plans in Seller’s
possession, if any, that relate to the Land or Improvements; and

1.3.4 other tangible personal property owned by Seller and used exclusively in
connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined), including the
tangible personal property described in Schedule 1.3 attached hereto and
incorporated by this reference.

1.4 Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.

 

1



--------------------------------------------------------------------------------

1.5 Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.

1.6 Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and not applied pursuant
to the terms thereof and in accordance with the terms of this Agreement.

1.7 Guaranties. Seller’s right, title and interest in any and all guaranties of
the Leases, if any.

1.8 Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, architectural, supply or service
contracts, plans and specifications, surveys, warranties and guarantees related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
(i) the existing property management agreement that will be terminated as of the
time of Closing, and (ii) the surety and maintenance bonds and letters of credit
referred to in Section 7.5 (collectively, the “Contracts”), a current list of
which is attached hereto as Schedule 1.8.

1.9 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).

1.10 Intangibles. Intangibles. Seller’s right, title and interest, if any, in
and to the following items, to the extent assignable and without warranty:
consents, licenses, approvals, certificates, development rights, warranties
(including, but not limited to, all assignable termite warranties and bonds and
all assignable roof warranties), resident and tenant files for current residents
and tenants, if any and to the extent owned by Seller and assignable, any
telephone numbers and facsimile numbers associated with the Improvements; the
plans and specifications and other architectural and engineering drawings for
the Improvements; all assignable warranties or contract rights related to the
construction, operation, ownership or management of the Land and Improvements;
tenant lists and correspondence and all records and files pertaining thereto;
and any other goodwill and intangible interests of Seller associated therewith;
but expressly excluding (i) any name or trademark containing the phrase
“Crescent”, or any variation or derivative thereof, relating to the Land, the
Improvements and/or Personal Property; and (ii) any web sites, web content, web
design, links, Internet domain names, manuals and instruction materials,
marketing materials relating to the Land, the Improvements and/or Personal
Property (collectively, the “Intangibles”).

ARTICLE 2 PURCHASE PRICE AND DEPOSIT

2.1 Payment. The purchase price for the Property (the “Purchase Price”) is Sixty
Million and 00/100 Dollars ($60,000,000.00). The cash due at Closing on account
of the Purchase Price shall be subject to adjustment as set forth in this
Agreement. The Purchase Price shall be paid by wire transfer of immediately
available funds at the Closing. Seller and Purchaser shall mutually agree, each
acting in good faith, on the allocation of the Purchase Price among the Land,
Personal Property and Improvements prior to the Study Period (as hereinafter
defined). Such agreed-upon allocation shall be used solely for transfer, sales
and similar tax purposes and in any declaration or filing with any governmental
authority in connection with the same. The allocation of the Purchase Price for
all other purposes, whether for local, state or federal taxes or otherwise,
shall not be restricted by this Agreement and shall not require the consent of
the other party.

 

2



--------------------------------------------------------------------------------

2.2 Deposit.

2.2.1 Within two (2) Business Days following the Effective Date, Purchaser shall
deposit with First American Title Insurance Company, National Commercial
Services in Atlanta, Georgia, Attention: Terry W. Wilson, Senior Escrow Officer
(the “Escrow Agent” or “Title Company”), by bank wire transfer the sum of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), as an earnest money deposit
to assure Purchaser’s performance hereunder (together with all interest thereon
if any, the “Initial Deposit”). Prior to making the Initial Deposit, Seller,
Purchaser and the Escrow Agent shall enter into an escrow agreement
substantially in the form of Exhibit B attached hereto (the “Escrow Agreement”).
So long as Purchaser does not terminate this Agreement as provided in
Section 5.1.4, then no later than one (1) Business Day following the expiration
of the Study Period, Purchaser shall deposit with the Escrow Agent by bank wire
transfer the additional sum of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (the “Second Deposit”), as a non-refundable deposit (except as
otherwise provided herein) to assure Purchaser’s performance hereunder. The
Initial Deposit and the Second Deposit, in the total amount of One Million and
00/100 Dollars ($1,000,000.00), together with all interest thereon, if any, are
referred to collectively as the “Deposit.”

2.2.2 Escrow Agent shall place the Initial Deposit and the Second Deposit (if
made) in an interest-bearing escrow account at a federally-insured (to the
extent of the FDIC limits) commercial bank acceptable to both Seller and
Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement and the Escrow Agreement. At Closing (as hereinafter defined), Escrow
Agent shall deliver the Deposit to Seller and credit the Deposit against the
Purchase Price.

ARTICLE 3 TITLE AND SURVEY

3.1 State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Special Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured, for whatever reason, at Closing hereunder, and (v) the rights
and interests of parties claiming under the Leases, as tenants only under
unrecorded leases, with no options to purchase and no rights of first refusal.

3.2 Title Commitment and Survey.

3.2.1 Seller shall obtain a title commitment (the “Title Commitment”) for an
ALTA owner’s policy of title insurance (on the current ALTA 2006 Form) in the
amount of the Purchase Price with respect to the Property issued by the Title
Company. Seller shall deliver copies of the Title Commitment and all items
listed as title exceptions therein (to the extent provided to Seller by the
Title Company) to Purchaser within ten (10) days after the Effective Date.

3.2.2 Purchaser may obtain, at Purchaser’s sole cost and expense, a survey of
the Property (certified to include Seller) prepared by a licensed surveyor (the
“Survey”). Purchaser shall deliver a copy of the Survey to Seller and the Title
Company within three (3) days after Purchaser’s receipt of the Survey.

3.2.3 If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, or
(ii) any exceptions appear in the Title

 

3



--------------------------------------------------------------------------------

Commitment that are unacceptable to Purchaser, Purchaser shall, no later than
September 21, 2015, notify Seller in writing of such matters (“Purchaser’s
Objections”). Except for Purchaser’s Objections that are timely raised pursuant
to the preceding sentence or pursuant to Section 3.2.4, Purchaser shall be
deemed to have accepted the form and substance of the Survey, all matters shown
thereon, and all exceptions to the Title Commitment and other items shown
thereon. Within six (6) days after Seller’s receipt of Purchaser’s Objections,
Seller shall notify Purchaser in writing of the Purchaser’s Objections, if any,
which Seller elects to attempt to cure at or prior to Closing. Seller’s failure
to provide such a notice will be deemed an election by Seller not to cure any
Purchaser’s Objections. If Seller is unable or unwilling to eliminate or modify
all of Purchaser’s Objections to the sole satisfaction of Purchaser, Purchaser
may (as its sole and exclusive remedy) terminate this Agreement by delivering
written notice to Seller by the earlier to occur of (i) 5:00 p.m. (Eastern time)
on the last day of the Study Period or (ii) five (5) days after Seller’s written
notice (or deemed notice) to Purchaser of Seller’s intent to not cure one or
more of such Purchaser’s Objections; in which event, the Deposit will be
returned to Purchaser, and neither party shall have any rights or obligations
under this Agreement (other than any obligations of either party that expressly
survive termination).

3.2.4 If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) days after Purchaser’s receipt of the
updated Survey, or (iii) five (5) days after Purchaser’s receipt of the
supplemented or updated Title Commitment, as applicable, Purchaser shall have
the right to object to any such matter, in which event the same procedures for
response, termination and waiver set forth above shall apply to such new
Purchaser’s Objections. Notwithstanding the foregoing, in the event that any
such matter not set forth on the original Survey or the original Title
Commitment is the result of an intentional act of Seller after the Effective
Date that is not otherwise permitted under this Agreement, then Purchaser shall
be permitted to pursue the remedies provided in Section 11.1 hereof.

3.2.5 Notwithstanding anything contained herein to the contrary, Seller shall be
obligated at Closing to discharge and remove, at Seller’s sole cost and expense:
(i) any mortgage, deed to secure debt, deed of trust, security interest or
similar security instrument encumbering all or any part of the Property, if any,
that was created or entered into by Seller or any party claiming by, through or
under Seller; (ii) any mechanic’s, materialman’s or similar lien affecting or
encumbering the Property as a result of the action(s) or grossly negligent or
willful omission(s) of Seller or the action(s) or grossly negligent or willful
omission(s) of any party claiming by, through or under Seller, which, if
disputed and not yet resolved, may be bonded over by Seller in compliance with a
statutory bonding procedure that has the legal effect of removing the item as a
lien on the Property, but expressly excluding any such lien resulting from any
act or omission of Purchaser or any of its agents, contractors, representatives
or employees, or any tenant of the Property and with the understanding that if
such lien is disputed and not yet resolved, that same may be bonded over by
Seller in compliance with a statutory bonding procedure that has the legal
effect of removing the item as a lien on the Property in lieu of satisfying
same; (iii) the lien of ad valorem real or personal property taxes, assessments
and governmental charges affecting all or any portion of the Property which are
delinquent; and (iv) any judgment lien of record against Seller in Williamson
County, Tennessee (with the understanding that if such judgment lien is disputed
and not yet resolved, that same may be bonded over by Seller in compliance with
a statutory bonding procedure that has the legal effect of removing the item as
a lien on the Property in lieu of satisfying same). Purchaser and Seller agree
that such mortgages, liens, judgments or other encumbrances, if any, may be paid
out of the cash consideration to be paid by Purchaser at Closing.

 

4



--------------------------------------------------------------------------------

ARTICLE 4 PROPERTY INFORMATION

4.1 Property Information. Prior to the Effective Date, Seller has made available
to Purchaser, either at the property management office at the Property or via a
due diligence website, certain materials which pertain to the Property. All
materials pertaining to the Property that have been made available to Purchaser
on the due diligence website or at the property management office on or before
the Effective Date are hereinafter collectively referred to as the “Property
Information”. Purchaser shall keep such Property Information confidential,
subject to Purchaser’s right to disseminate Property Information to or among the
parties listed in Section 15.17 of this Agreement, and subject to the
restrictions set forth in Section 15.17. Seller makes no representation or
warranty as to the truth or accuracy of the Property Information provided to
Purchaser, except as otherwise expressly provided in this Agreement.

ARTICLE 5 PURCHASER’S DUE DILIGENCE

5.1 Purchaser’s Due Diligence

5.1.1 Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser’s Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to
this Section 5.1, to enter upon and pass through the Property during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, other than Purchaser’s
right to terminate this Agreement pursuant to Section 5.1.4, Purchaser’s
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.

5.1.2 In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i) contact or have any discussions with any
of Seller’s employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that all such contacts or discussions
shall, pending any such approval, be directed to Willis W. Chapman via
electronic mail (at WChapman@crescentcommunities.com) and Darren Pierce via
electronic mail at DPierce@crescentcommunities.com), (ii) interfere with the
business of Seller conducted at the Property or disturb the use or occupancy of
any tenant or occupant of the Property or (iii) damage the Property. In
conducting any inspection of the Property or otherwise accessing the Property,
Purchaser and Purchaser’s Representatives shall at all times comply with, and
shall be subject to, the rights of the tenants under the Leases (and any persons
claiming by, under or through such tenants). Seller may from time to time
establish reasonable rules of conduct for Purchaser and Purchaser’s
Representatives in furtherance of the foregoing, and Purchaser shall comply with
all of Seller’s requirements regarding entry upon the Property. Purchaser shall
schedule and coordinate all inspections, including, without limitation, any
environmental tests, and other access with Seller and shall give Seller at least
two (2) Business Days’ prior notice thereof. Seller shall be entitled to have a
representative present at all times during each such inspection or other access.
Purchaser agrees to pay to Seller on demand the cost of repairing and restoring
any damage or disturbance which Purchaser or Purchaser’s Representatives shall
cause to the Property. All inspection fees, appraisal fees, engineering fees and
other costs and expenses of any kind incurred by Purchaser or Purchaser’s
Representatives relating to such inspection and its other access shall be at the
sole expense of Purchaser. Purchaser shall keep all information obtained during
its inspections and access to the Property confidential.

 

5



--------------------------------------------------------------------------------

If the Closing shall not occur for any reason whatsoever, Purchaser shall:
(A) if requested by Seller, and upon receipt of the reimbursement of the costs
therefor, promptly deliver to Seller without representation or warranty of any
kind, express or implied, the originals of all third party tests, reports and
inspections of the Property, made and conducted by Purchaser or Purchaser’s
Representatives or for Purchaser’s benefit, that are in the possession or
control of Purchaser or Purchaser’s Representatives; (B) promptly return to
Seller copies of all due diligence materials delivered by Seller to Purchaser;
and (C) promptly destroy all copies and abstracts of the materials referenced in
(A) and (B) above. Purchaser and Purchaser’s Representatives shall not be
permitted to conduct borings of the Property or drilling in or on the Property,
or any other invasive, intrusive or destructive testing in connection with the
preparation of an environmental audit or in connection with any other inspection
of the Property without the prior written consent of Seller, which shall not be
unreasonably withheld (and, if such consent is given, Purchaser shall be
obligated to pay to Seller on demand the cost of repairing and restoring any
damage as aforesaid). This Section 5.1.2 shall survive the Closing or any
termination of this Agreement.

5.1.3 Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at their expense: (i) commercial
general liability (“CGL”) insurance, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million Dollars
($2,000,000) for any one occurrence and Five Million Dollars ($5,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker’s compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.

5.1.4 Purchaser shall have until 5:00 p.m. (Eastern time) on September 28, 2015
(the “Study Period”) within which to determine for any reason or no reason, in
its sole discretion, whether all matters related to the Property are
satisfactory to Purchaser. If Purchaser, in its sole discretion, determines that
the purchase of the Property is not feasible and/or that Purchaser does not
desire to proceed with the transactions contemplated under this Agreement, then
Purchaser shall deliver to Seller, prior to the expiration of the Study Period,
written notice that Purchaser does not desire to proceed with the transactions
contemplated under this Agreement and in such case, this Agreement shall
terminate upon Seller’s receipt of such notice, except for those matters which
are indicated herein as surviving termination, and the Deposit shall be
immediately returned to Purchaser. If Purchaser fails to timely notify Seller
prior to the expiration of the Study Period (with time being of the essence)
that Purchaser does not desire to proceed with the transactions contemplated
under this Agreement as aforesaid, then Purchaser shall be deemed to have waived
its right to terminate this Agreement under this Section 5.1.4.

5.1.5 Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement, except any arising from the discovery of preexisting conditions (so
long as Purchaser does not exacerbate any such condition). This Section 5.1.5
shall survive the Closing or any termination of this Agreement.

 

6



--------------------------------------------------------------------------------

5.2 As Is, Where Is.

5.2.1 Except as provided in the express representations and warranties of Seller
set forth in Sections 6.1 and 12 of this Agreement and in Seller’s Special
Warranty Deed and the Bill of Sale (all as hereinafter defined) (collectively,
the “Express Representations”), Seller does not, by the execution and delivery
of this Agreement, and Seller shall not, by the execution and delivery of any
document or instrument executed and delivered in connection with the Closing,
make any representation or warranty, express or implied, of any kind or nature
whatsoever, with respect to the Property, and all such warranties are hereby
disclaimed.

5.2.2 Without limiting the generality of the foregoing, other than the Express
Representations, Seller makes, and shall make, no express or implied warranty as
to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).

5.2.3 Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their “AS IS” “WHERE IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that Seller’s
willingness to sell the Property to Purchaser at the Purchase Price has been
induced, in part, by the agreement of Purchaser to purchase the Improvements and
the Personal Property in such “AS IS” condition. Purchaser hereby acknowledges,
represents and warrants that it is not in a disparate bargaining position with
respect to Seller in connection with the transaction contemplated hereby, that
Purchaser freely and fairly agreed to the waivers and conditions of this
Section 5.2 as part of the negotiations of this Agreement, and Purchaser has
been represented by adequate legal counsel in connection herewith and has
conferred with such legal counsel concerning the waivers and other conditions of
this Section 5.2.

5.2.4 Without in any way limiting any provision of this Section 5.2, Purchaser
specifically acknowledges and agrees that, except with respect to the Express
Representations and the obligations of Seller set forth in Section 7.1 of this
Agreement, and subject to Article 10 hereof, in the event Purchaser does not
elect to terminate this Agreement prior to the expiration of the Study Period,
Purchaser shall be deemed to waive, release and discharge any claim it has,
might have had or may have against Seller with respect to (i) the Disclaimed
Matters, (ii) the condition of the Property as of the Closing Date, (iii) the
past, present or future condition or compliance of the Property with regard to
any environmental protection, pollution control or land use laws, rules,
regulations, orders or requirements, including, without limitation,

 

7



--------------------------------------------------------------------------------

CERCLA (as hereinafter defined), or (iv) any other state of facts that exists
with respect to the Property. The waiver, release and discharge set forth in
this Section 5.2.4 shall survive the Closing or any termination of this
Agreement.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

6.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date as follows:

6.1.1 Organization. Seller is a Delaware limited liability company, duly formed
and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Tennessee.

6.1.2 Authority/Consent. Seller possesses all requisite power and authority, and
has taken all actions required by its organizational documents and applicable
law, to execute and deliver this Agreement and to do all things required of it
under this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated by this Agreement.

6.1.3 Litigation. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, no action, suit or other proceeding (including,
but not limited to, any condemnation action or real estate tax appeal) is
pending or, to Seller’s knowledge, has been threatened in writing that concerns
or involves the Property or Seller’s right to transfer the Property.

6.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.

6.1.5 Contracts. Except for the Contracts referenced on Schedule 1.8, there are
no current contracts of construction, employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller.

6.1.6 Employees. Seller has no employees. Purchaser is not obligated to continue
the employment of any of Seller’s property manager’s employees and has no
obligation or liability whatsoever to any of Seller’s property manager’s
employees under any agreements between Seller or Seller’s agent or property
manager and its employees.

6.1.7 Leases. To Seller’s knowledge, the Rent Roll attached hereto as Schedule
1.4 (the “Rent Roll”) and incorporated herein by this reference is true, correct
and complete in all material respects as of the date set forth therein. Except
for (i) the Leases referenced on the Rent Roll, (ii) the Licenses referenced on
Schedule 1.5, and (iii) the leases, amendments or other occupancy agreements
which may be entered into by Seller pursuant to Section 7.1 of this Agreement,
there are no leases, rental agreements, licenses, license agreements or other
occupancy agreements with anyone in effect which will affect the Property after
Closing. To Seller’s knowledge, each Lease is in full force and effect. Seller
will provide Purchaser with true, correct and complete copies of all Leases,
including all amendments and modifications thereto, as part of the Property
Information.

6.1.8 Violations of Law. Except as set forth on Schedule 6.1.8, Seller has not
received written notice from any governmental authority of any material
violation of any federal or municipal laws,

 

8



--------------------------------------------------------------------------------

ordinances, orders, regulations and requirements affecting the Property or any
portion thereof (including the conduct of business operations thereon) which are
unresolved, including without limitation the Fair Housing Act and the American
with Disabilities Act, environmental matters, building, land use or zoning
codes, or Seller’s use of the Property.

6.1.9 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).

6.1.10 No Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.

6.1.11 Prohibited Transaction. Neither Seller nor any person, group, entity or
nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Seller have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Seller is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Seller has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

6.1.12 Environmental. (i) Seller has received no written notice from any
governmental authority asserting any violation of, and to Seller’s knowledge
there is no violation of, Environmental Laws related to the Property which has
not been cured or corrected as of the Effective Date, and (ii) to Seller’s
knowledge, other than the environmental reports previously delivered to
Purchaser, Seller has not commissioned any study relating to the presence or
absence of Hazardous Materials on the Property. The term “Environmental Laws”
includes without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response, Compensation, and Liability Act and other
federal laws governing the environment as in effect on the date of this
Agreement together with their implementing regulations as of the date of this
Agreement applicable to the Property, and all applicable state, regional,
county, municipal and other local laws, regulations and ordinances that are
equivalent or similar to the federal laws recited above or that purport to
regulate hazardous or toxic substances and materials. The term “Hazardous
Materials” includes petroleum (including crude oil or any fraction thereof) and
any substance, material, waste, pollutant or contaminant listed or defined as
hazardous or toxic under any Environmental Laws, in any case at levels or
concentrations requiring monitoring, reporting, remediation or removal in
accordance with Environmental Laws.

6.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller,
as of the Effective Date, as follows:

6.2.1 Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and, prior to Closing shall be qualified to do business in the State of
Tennessee.

 

9



--------------------------------------------------------------------------------

6.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.

6.2.3 Prohibited Transaction. Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Purchaser
is not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Purchaser is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Purchaser have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Purchaser is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Purchaser has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

6.2.4 ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Interest
are not subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.

6.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Brian J. Natwick (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.

6.4 Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred eighty
(180) days, subject to the provisions of Section 11.1 of this Agreement (the
“Survival Period”). Purchaser shall provide Seller with written notice (a
“Notice of Breach”) of any alleged breach or failure of any representation or
warranty made by Seller and specifying the nature thereof within five
(5) Business Days after Purchaser’s discovery of such alleged breach or failure.
Purchaser shall commence any action, suit, or proceeding with respect to any
breach or failure that is the subject of the Notice of Breach, if at all (as
provided below), on or before the date that is sixty (60) days after the
expiration of the Survival Period (“Suit Deadline”). Seller acknowledges and
agrees that the resolution

 

10



--------------------------------------------------------------------------------

of such action, suit, or proceeding may not occur until after the expiration of
the Survival Period, and the Survival Period shall be deemed to be tolled with
respect to (and only with respect to) any alleged breach or failure of a
representation or warranty of which Seller receives a Notice of Breach before
the expiration of the Survival Period, provided Purchaser files an action, suit,
or proceeding, and serves Seller, with respect thereto prior to the Suit
Deadline. Notwithstanding the foregoing to the contrary, Seller shall have no
liability in connection with this Agreement by reason of any inaccuracy of a
representation or warranty if, and to the extent that, such inaccuracy is
disclosed to Purchaser or otherwise included in the Property Information at the
time of the Closing and Purchaser elects, nevertheless, to consummate the
transaction contemplated hereby.

ARTICLE 7 COVENANTS OF PURCHASER AND SELLER

7.1 Operation of Property. From the Effective Date until the earlier of (i) the
termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.

7.1.1 (a) From the Effective Date until the Closing, Seller shall operate and
maintain the Property pursuant to Seller’s customary procedures consistent with
the manner in which Seller has operated and maintained the Property during
Seller’s ownership so as to keep the Property in good order and repair in a good
and workmanlike manner. From the Effective Date until the Closing, Seller shall
continue to market the Property to prospective tenants and enter into Leases in
the ordinary course of business at rates and terms which are not inconsistent
with Seller’s policies and practices as of the Execution Date. However, Seller
shall not take any of the following actions after the expiration of the Study
Period without the prior written consent of Purchaser, which consent may be give
or withheld in Purchaser’s sole discretion:

 

  (i) make or permit to be made any material alterations to or upon the Property
except as required under Section 7.2 hereof;

 

  (ii) enter into any contracts for the provision of services and/or supplies to
the Property which are not terminable without premium or penalty by Purchaser
upon thirty (30) days’ prior written notice following the Closing, or amend or
modify the Contracts in any manner, unless such Contract as amended may be
terminated without premium or penalty upon thirty (30) days’ prior written
notice, or knowingly fail to timely perform its material obligations under the
Contracts (provided that in the case of emergency or other exigent
circumstances, Seller shall have the right to enter into contracts to perform
repairs or replacements without Purchaser’s consent);

 

  (iii) encumber the Property or any interest therein; or

 

  (iv) settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2015 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions without obtaining Purchaser’s consent thereto, but
Seller shall keep Purchaser reasonably informed as to material actions Seller
has taken or proposes to take.

(b) Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five
(5) Business Day period, Purchaser shall be deemed to have disapproved same.

 

11



--------------------------------------------------------------------------------

7.1.2 Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than five (5) Business Days prior to the expiration of the
Study Period, Purchaser shall deliver a notice to Seller setting forth which of
such Contracts, if any, that Purchaser elects to have Seller terminate. Seller
shall promptly deliver notices of termination canceling such Contracts as Seller
is timely notified of by Purchaser and Purchaser shall have no obligation with
respect to such cancelled Contracts after the Closing Date. At Closing, Seller
shall assign to Purchaser, and Purchaser shall assume, the Contracts (as
identified on Schedule 1.8 hereto) which Purchaser does not elect to terminate
pursuant to the Bill of Sale and Assignment and Assumption Agreement.

7.1.3 Unless and until this Agreement is terminated pursuant to the terms
hereof, Seller will not solicit any offers to sell the Property or make or
accept any offers to sell the Property or any part thereof to anyone other than
Purchaser, its successors and assigns, engage in any negotiations with any third
party with respect to the sale or other disposition of the Property or any part
thereof with anyone other than Purchaser, its successors or assigns, or enter
into any contracts or agreements (whether binding or not) regarding any
disposition of the Property or any part thereof with anyone other than
Purchaser.

7.2 Governmental Notices. Promptly after receipt, Seller shall provide Purchaser
with copies of any written notices that Seller receives with respect to (i) any
special assessments or proposed increases in the valuation of the Property;
(ii) any condemnation or eminent domain proceedings affecting the Property; or
(iii) any violation of any Environmental Law or any zoning, health, fire, safety
or other law, regulation or code applicable to the Property. In addition, Seller
shall deliver or cause to be delivered to Purchaser, promptly upon receipt
thereof by Seller, copies of any written notices of default given or received by
Seller under any of the Leases.

7.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or the Property and that is instituted after the Effective Date.

7.4 Tradenames and Service Marks.

7.4.1 Purchaser hereby acknowledges and agrees that the name “Crescent”, any
other trade name or service mark which includes the word “Crescent” or any other
trade name or service mark of Seller or its members (hereinafter collectively
referred to as the “Marks”), and each of them, are trade names and service marks
of Crescent Communities, LLC; that the Marks, and each of them, are the sole and
exclusive property of Crescent Communities, LLC, which owns all right, title,
and interest in and to the Marks, and each of them; and that, by this Agreement,
Purchaser shall acquire no ownership right or interest of any kind in or to the
Marks, or any of them. Purchaser further acknowledges and agrees that any use by
Purchaser of the Marks, or any of them, in any manner in connection with the
Property or otherwise, will result in immediate and irreparable injury to Seller
and its affiliates, including, Crescent Communities, LLC, and that Seller and/or
its affiliates, including, Crescent Communities, LLC, shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 7.4.1. Purchaser may
continue to use “Cool Springs” in the name of the Property after Closing
provided Purchaser does not use the “Crescent” name or any of the Marks;
provided, however, nothing contained herein shall be deemed to be a warranty of
Seller’s or Purchaser’s right to use such names.

7.4.2 Purchaser agrees to remove the “Crescent” name from the Property after
Closing, including changes in signage, lease forms, and the like. Purchaser
agrees to attach a substantial, temporary

 

12



--------------------------------------------------------------------------------

sign over the existing “Crescent” name or logo on all sign(s) within three
(3) Business Days after Closing so that the word “Crescent” will not be visible.
Purchaser shall keep such temporary signage in place until Purchaser installs
permanent replacements of such signage, and Purchaser shall install such
permanent replacement signage on or before the date that is thirty (30) days
after Closing. All other signage on the Property containing the Crescent name or
any of the Marks shall be promptly removed or replaced, but in any event, on or
before the date that is thirty (30) days after Closing.

7.4.3 This Section 7.4 shall survive the Closing.

7.5 Post-Closing Property Maintenance Obligations. The Parties acknowledge that
Seller has caused certain surety and maintenance bonds and/or letters of credit
(as may be amended, extended, increased, reduced or replaced from time to time,
the “Maintenance Bonds”) to be issued to the City of Franklin, Tennessee as
security for certain obligations of Seller to maintain, for a limited period of
time, (i) streets (including access), storm drainage and sidewalks; and
(ii) onsite and offsite landscaping (the “Maintenance Obligations”). Seller (or
an affiliate) shall be required to maintain the Maintenance Bonds in place until
complete satisfaction of the Maintenance Obligations and release of the
Maintenance Bonds by the City of Franklin, Tennessee, at which time Seller’s
obligation to perform the Maintenance Obligations shall terminate. The parties
agree as follows with respect to the Maintenance Obligations and Maintenance
Bonds:

7.5.1 Seller and Seller’s agents and contractors shall have access to the
Property, and shall have the right to perform the Maintenance Obligations, on
business days and Saturdays, between the hours of 8:00 a.m. and 6:00 p.m. local
time. Each time Seller, its agents and contractors, enter upon the Property,
such entrant shall check in with the on-site property manager prior to
commencing any work with respect to the Maintenance Obligations. Prior to Seller
and Seller’s agents and contractors entering the Property, Seller shall provide
Purchaser with certificates of insurance showing that Seller and its agents and
contractors have obtained commercial general liability insurance in amounts
reasonably acceptable to Purchaser; provided that Seller shall only be required
to provide such certificates of insurance for those parties actually accessing
the Property.

7.5.2 Except as provided in Section 7.5.3, all expenses incurred by Seller in
connection with the Maintenance Obligations shall be paid by Seller (or its
affiliate), and Seller shall indemnify, defend and hold harmless Purchaser from
and against any loss, cost, damage, liability or expense incurred by Purchaser
relating to the Maintenance Obligations and/or Seller’s failure to perform the
Maintenance Obligations or pay any expenses relating thereto, and arising from
Seller’s and Seller’s agents’ and contractors’ entry on the Property and their
actions or inactions thereon.

7.5.3 So long as the Maintenance Obligations are outstanding, Purchaser agrees
to use good faith efforts operate the Property at all times in a manner that
would not cause Seller (or its affiliate) to incur the Maintenance Obligations.
Notwithstanding anything to the contrary in this Agreement, Purchaser shall
indemnify, defend and hold harmless Seller from and against any loss, cost,
damage, liability or expense incurred by Seller (i) in connection with any
Maintenance Obligations of Seller that relate solely to onsite landscaping at
the Property; and (ii) with respect to all Maintenance Obligations that do not
relate solely to onsite landscaping at the Property, arising out of the
negligent or willful act or omission of Purchaser, its agents, employees,
contractors, tenants, licensees or representatives.

7.5.4 Purchaser shall cooperate as reasonably requested by Seller (or its
affiliate), including the scheduling of inspections by governmental officials,
so as to facilitate the timely satisfaction of all Maintenance Obligations and
release of all Maintenance Bonds.

7.5.5 This Section 7.5 shall survive the Closing.

 

13



--------------------------------------------------------------------------------

ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING

8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.

8.1.1 Seller shall have performed and observed, in all material respects, all
covenants and obligations of Seller under this Agreement to be performed or
complied with by it prior to or at Closing, including the delivery of the
documents for Closing set forth in Section 9.2.

8.1.2 Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.

8.1.3 The Title Company shall be committed to issue, at Closing, upon payment of
the premium therefor, the owner’s extended coverage policy of title insurance as
described in the Title Commitment, dated the date that the Deed is recorded,
insuring Purchaser’s fee simple title to the Property, with coverage in the
amount of the Purchase Price, title the Property is vested in Purchaser subject
only to the Permitted Exceptions, and insuring the gap period, if any, between
the Closing Date and the recording of the Deed.

8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended as provided herein) of the following conditions, any
of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:

8.2.1 Purchaser shall have performed and observed, in all material respects, all
covenants and obligations of Purchaser under this Agreement.

8.2.2 All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.

8.3 Failure of a Condition

8.3.1 In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
ten (10) additional days, by giving notice thereof to Purchaser within such ten
(100 Business Day period. Further, Purchaser shall have the right to waive the
unsatisfied condition or conditions, by notice to Seller within five
(5) Business Days after expiration of the applicable satisfaction period,
without satisfaction having occurred, in which event the Closing Date shall be
the date which is five (5) Business Days after Seller’s receipt of Purchaser’s
waiver notice.

8.3.2 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.

 

14



--------------------------------------------------------------------------------

8.4 Representations and Warranties. All representations and warranties made by
Seller in this Agreement shall be true and correct in all material respects as
of the Closing Date; provided, however, that if on the Closing Date any such
representations and warranties are not true and correct in all material respects
or Seller has not performed any material covenants required to be performed by
Seller pursuant to this Agreement, Purchaser shall in any event be required to
close hereunder and pay the Purchase Price to Seller without any reduction or
credit unless the breach of any representations and warranties or covenants will
have, in the aggregate, a “material adverse effect” and in such event, Seller
shall be entitled, at its option and in its sole discretion, to credit to
Purchaser the amount necessary to cure the representation and warranty in which
event Purchaser shall be required to close hereunder. In the event that the
Seller’s breach of the representations and warranties have a material adverse
effect and Seller does not agree to provide a credit to Purchaser in the amount
necessary to cure the breach, Purchaser shall have the right to terminate this
Agreement. If Purchaser elects to terminate this Agreement, Purchaser shall give
notice to Seller thereof, the Deposit shall be returned to Purchaser, and
thereafter neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination. As used herein, a
“material adverse effect” shall be deemed to have occurred if by reason of such
misrepresentation or breach of covenant such inaccuracy has an adverse effect on
the value of the Property in excess of Fifty Thousand Dollars ($50,000.00), or
(y) affects the ability of Seller to consummate the transactions contemplated
hereby in accordance with the terms of this Agreement.

ARTICLE 9 CLOSING

9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place at the office of Escrow Agent, via an escrow closing,
on October 8, 2015 (with time being of the essence with respect thereto), or
such earlier date as Seller and Purchaser may mutually agree upon in writing
(the “Closing Date”); provided, however, Purchaser shall use commercially
reasonable efforts to consummate the Closing no later than September 30, 2015.
Purchaser and Seller agree to finalize and execute all documents necessary for
the consummation of the transaction contemplated herein, including but not
limited to the settlement statement, and to deliver all such documents to the
Title Company in escrow not later than the end of the Business Day immediately
preceding the Closing Date in order to ensure the orderly and timely transfer of
all funds necessary for Closing by not later than 2:00 p.m. (Eastern time) on
the Closing Date.

9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

9.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:

9.2.1.1 Special Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion in the form of Exhibit B to the Deed;

9.2.1.2 Bill of Sale in the form of Exhibit D hereto;

 

15



--------------------------------------------------------------------------------

9.2.1.3 Assignment and Assumption Agreement in the form of Exhibit E hereto;

9.2.1.4 Letters to each tenant under the Leases in the form of Exhibit F hereto,
notifying tenants of the conveyance of the Property to Purchaser and advising
them that, following the Closing Date, all future payments of rent are to be
made in the manner set forth therein;

9.2.1.5 Letter to each of the contractors under the Contracts assumed by
Purchaser advising each of the service providers under such Contracts of the
sale of the Property to Purchaser.

9.2.1.6 Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

9.2.1.7 A rent roll for the Property dated as of the Closing Date, and
certified, to Seller’s knowledge, as true, correct and complete in all material
respects as of the date thereof by Seller;

9.2.1.8 Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;

9.2.1.9 Seller shall execute and deliver to Purchaser a certificate of
nonforeign status, in the form of the Certificate of Nonforeign Status;

9.2.1.10 A duly executed affidavit in a form customarily used for commercial
real estate transactions in the State of Tennessee and which is acceptable to
the Title Company, showing among other things that all debts for labor and
materials in respect of the Property incurred by or on behalf of Seller have
been paid in full and that there are no outstanding claims, suits, debts, rights
of occupancy, encumbrances, liens or judgments against the Property, except
matters approved or waived by Purchaser pursuant to Article III hereof in order
to delete the standard exceptions set forth in the Title Commitment so that
Purchaser may obtain an extended coverage ALTA 2006 owner’s policy.

9.2.1.11 Such evidence as is reasonably required by the Title Company evidencing
the authority of Seller and those individuals acting on behalf of Seller to
enter into this Agreement and consummate the transaction contemplated herein.

9.2.1.12 Such real property excise tax affidavits and any and all forms,
affidavits and certificates required to be filed in connection with the
imposition and/or payment of any and all applicable federal, state, county,
municipal and other transfer taxes in connection with conveyance of the
Property, in proper form for submission. and

9.2.1.13 Copies of notices of termination of such other service agreements and
contracts that Purchaser elected to have terminated in accordance with
Section 7.1.2.

9.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of all items constituting the Property
Information referenced in Article 4.

9.2.3 Possession. Seller will deliver to Purchaser possession of the Property,
subject to the Leases.

9.2.4 Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.

9.2.5 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.

 

16



--------------------------------------------------------------------------------

9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

9.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:

9.3.1.1 Bill of Sale in the form of Exhibit D hereto;

9.3.1.2 Assignment and Assumption Agreement in the form of Exhibit E hereto;

9.3.1.3 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

9.3.1.4 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and

9.3.1.5 A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct.

9.3.2 Payment of Consideration. Purchaser shall pay to Escrow Agent by bank wire
transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 2:00 p.m. (Eastern
time) on the Closing Date (the “Wiring Deadline”), with time being strictly of
the essence with respect thereto.

9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.

9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.

9.5 Costs and Adjustments at Closing.

9.5.1 Expenses. Seller shall pay (a) the fees of any counsel representing Seller
in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, (c) all charges and costs for all title examinations,
title commitments and premiums for base owner’s title insurance policies,
excluding the costs of any endorsements and (d) the recording charges for the
deed and any other documents to clear title. Purchaser shall pay (i) the fees of
any counsel representing Purchaser in connection with this transaction,
(ii) documentary stamp or transfer taxes for recording the deed conveying the
Property to Purchaser; (iii) costs and expenses related to the Survey, (iv) the
costs and expenses related to all of Purchaser’s due diligence studies and
investigations, (v) one-half (1/2) of the escrow fee charged by Escrow Agent,
(vi) all costs related to Purchaser’s financing of the Property (including, but
not limited to, documentary stamp taxes and non-recurring intangible taxes in
connection therewith), if applicable, and (vii) all charges and costs for any
endorsements to the title insurance policies obtained by Purchaser and the costs
of any lender’s title insurance policy obtained by Purchaser. Any other costs or
expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Williamson County, Tennessee.

 

17



--------------------------------------------------------------------------------

9.5.2 Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor, if available. If such bills are
not available, then such taxes and other charges shall be prorated on the basis
of the most currently available tax bills and, thereafter, promptly re-prorated
upon the availability of actual bills for the applicable period and either
Seller or Purchaser may demand at any time after Closing Date a payment from the
other party correcting such malapportionment and the other party shall make
payment within thirty (30) days of demand. Any and all rebates or reductions in
taxes received subsequent to Closing for the calendar year in which Closing
occurs, net of costs of obtaining the same (including without limitation
reasonable attorneys’ fees) and net of any amounts due to tenants, shall be
prorated as of the Apportionment Time, when received. The current installment of
all special assessments, if any, which are a lien against the Property at the
time of Closing and which are being or may be paid in installments shall be
prorated as of the Apportionment Time. As used herein, the term “Apportionment
Time” shall mean 11:59 p.m. Eastern time on the date immediately prior to the
Closing Date.

9.5.3 Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as a
credit against the Purchase Price, an amount equal to all security deposits and
other deposits held by Seller under the Leases (together with accrued interest
thereon required by law or by the terms of the Leases), and thereafter Purchaser
shall be solely obligated for the return of such security deposits and other
deposits.

9.5.4 Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Purchaser shall use commercially reasonable efforts to collect
such delinquent sums for a period of sixty (60) days. Purchaser shall promptly
remit to Seller any rent or payments for any charges received by Purchaser
subsequent to Closing which are attributable to periods prior to Closing;
provided, however, that such amounts received from tenants after Closing will
first be applied to such charges as are then due and then applied in their
reverse order of accrual until applied in full.

9.5.5 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued and shall be
further adjusted between the parties when the bills for the correct period are
issued. Seller and Purchaser shall cooperate to cause the transfer of utility
accounts from Seller to Purchaser. Seller shall be entitled to retain any
utility security deposits to be refunded. At Closing, Purchaser shall post
substitute utility security deposits to replace those previously paid by Seller
or, if the utility provider will not refund such deposits to Seller, Seller
shall be reimbursed therefor by Purchaser at Closing.

9.5.6 Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.

9.5.7 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will obtain its own insurance coverage.

9.5.8 Rent Ready Credit. All apartment units that are vacant on the date that is
five (5) or

 

18



--------------------------------------------------------------------------------

more days prior to the Closing Date must be placed in Rent Ready Condition by
Seller prior to the Closing Date. For any unit not placed in Rent Ready
Condition, Purchaser, at its sole and exclusive remedy, shall receive a credit
of $500.00 at Closing. Purchaser may, at its option but subject to Sections
5.1.2 and 5.1.5, inspect the Property within twenty four (24) hours prior to
Closing to verify that such vacant apartment units are in such Rent Ready
Condition. “Rent Ready Condition” means that the applicable apartment unit shall
be in the condition and state of repair that is typically provided by Seller
upon delivery of first possession of rented apartments.

9.5.9 Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is the later of (i) one hundred eighty
(180) days after the Closing Date, or (ii) thirty (30) days after real property
tax bills for the year in which Closing occurs are available. Seller and
Purchaser shall reprorate the adjustments and prorations provided for herein
respecting any items that were not capable of being determined as of the Closing
Date or that previously were wrongfully determined and need to be corrected and
the manner in which such items shall be determined and paid. The net amount due
Seller or Purchaser, if any, by reason of adjustments to the Closing Statement
shall be paid in cash by the party obligated therefor within five (5) Business
Days following the reproration by Seller and Purchaser. The reproration agreed
to by Seller and Purchaser not later than one hundred eighty (180) days after
the Closing Date shall be conclusive and binding on the parties hereto except
for any items that are not capable of being determined at the time such
reproration has been made by Seller and Purchaser and shall be conclusive and
binding on the parties hereto except for any items that are not capable of being
determined at that time of reproration, which items shall be determined and paid
promptly as soon as they are capable of being determined. Prior to and following
the Closing Date, each party shall provide the other with such information as
the other shall reasonably request (including, without limitation, access to the
books, records, files, ledgers, information and data with respect to the
Property during normal business hours upon reasonable advance notice) in order
to make the preliminary and final adjustments and prorations provided for
herein.

9.5.10 Survival. The provisions of this Section 9.5 shall survive Closing.

 

19



--------------------------------------------------------------------------------

ARTICLE 10 DAMAGE AND CONDEMNATION

10.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.

10.1.1 Minor Damage. If the cost for repairing such damage is less than One
Million Dollars ($1,000,000.00) (as determined by Seller’s independent insurer),
then Purchaser shall have the right at Closing to receive the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property.

10.1.2 Major Damage. If the cost for repairing such damage exceeds One Million
Dollars ($1,000,000.00) (as determined by Seller’s independent insurer), then
Purchaser shall have the option, exercisable by written notice delivered to
Seller within five (5) Business Days (and the Closing Date shall be extended by
up to ten (10) days if necessary to allow Purchaser time to make that
determination) after Seller’s notice of damage to Purchaser, either (i) to
receive the amount of the deductible plus all insurance proceeds received by
Seller as a result of such loss, or an assignment of Seller’s rights to such
insurance proceeds, and this Agreement shall continue in full force and effect
with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property; or
(ii) to terminate this Agreement. If Purchaser elects to terminate this
Agreement, Purchaser shall give notice to Seller thereof, the Deposit shall be
returned to Purchaser, and thereafter neither party will have any further rights
or obligations hereunder, except for any obligations that expressly survive
termination. If Purchaser fails to notify Seller within such five (5) Business
Day period (and the Closing Date shall be extended by up to ten (10) days if
necessary to allow Purchaser time to make that determination) of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (ii), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement.

10.2 Condemnation and Eminent Domain. In the event that any condemnation
proceedings are instituted, or notice of intent to condemn is given, with
respect to all or any portion of the Property, Seller shall promptly notify
Purchaser thereof.

10.2.1 Minor Condemnation. If the condemnation does not affect all or a material
portion of the Property, then Purchaser shall consummate the purchase of the
Property without reduction of the Purchase Price, and the right to collect any
condemnation award or compensation for such condemnation shall be assigned by
Seller to Purchaser at Closing. For purposes of this Section 10.2, a “material
portion” of the Property shall mean (a) any portion of the buildings, (b) a
portion which, after such condemnation, would cause the Property to be
non-compliant with any applicable governmental regulations, or (c) a portion
which, after such condemnation would unreasonably restrict access to the
Property to the public right of way.

10.2.2 Major Condemnation. If the condemnation affects all or a material portion
of the Property, then Purchaser shall have the option, exercisable by written
notice delivered to Seller within five (5) Business Days (and the Closing shall
be extended by up to ten (10) days if necessary to allow Purchaser time to make
that determination) after Seller’s notice of condemnation to Purchaser to either
(i) proceed to Closing in accordance with the terms and conditions of this
Agreement (in which event Purchaser shall consummate the purchase of the
Property without reduction of the Purchase Price, and the right to collect any
condemnation award or compensation for such condemnation shall be assigned by
Seller to Purchaser at Closing), or (ii) to terminate this Agreement. If
Purchaser elects to terminate this Agreement, Purchaser shall give notice to
Seller thereof, the Deposit shall be returned to Purchaser, and thereafter
neither party will have any further rights or obligations hereunder, except for
any obligations that expressly survive termination.

 

20



--------------------------------------------------------------------------------

ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS

11.1 Seller Default At or Before Closing. If Seller is in breach or default of
any of its obligations or agreements hereunder when performance is required on
or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser shall become actually aware of same on or prior to
the Closing Date, then Purchaser shall give Seller written notice of such breach
or default on or prior to the Closing Date and Seller shall have ten
(10) Business Days from the date of receipt of such notice to cure such breach
or default and the Closing Date shall be extended accordingly. If Seller fails
to cure such breach or default within such ten (10) Business Day period, then
Purchaser shall have the right, at its sole option and as its sole remedy, and
Purchaser hereby waives its right to pursue any other remedy at law or in
equity, and as Purchaser’s sole and exclusive remedy, Purchaser shall either
(i) to terminate this Agreement by written notice to Seller and the Escrow
Agent, in which event the Deposit shall be returned to Purchaser, whereupon
neither party shall have any further rights, duties or obligations hereunder
other than the obligations and rights set forth herein that expressly survive
the termination of this Agreement, or (ii) to pursue specific performance of the
obligations of Seller hereunder. As a condition precedent to Purchaser’s
exercising any right it may have to bring an action for specific performance
hereunder, Purchaser must commence such action for specific performance within
thirty (30) days after the scheduled Closing Date. Purchaser agrees that its
failure to timely commence such an action for specific performance within such
thirty (30) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against the Property. In no event shall Purchaser seek, or
Seller be liable for, any damages to Purchaser, including, without limitation,
punitive or consequential damages.

11.2 Seller Default From and After Closing. Subject to the limitations set forth
in Section 6.4 of this Agreement, if Seller is in breach or default of any of
its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall have thirty (30) days from the date of
receipt of such notice to cure such breach or default. If Seller fails to cure
such breach or default within such thirty (30) day period, and the reasonably
estimated losses or damages sustained as a result of Seller’s failure or
inability to perform any of its obligations, agreements or Express
Representations hereunder exceed Fifty Thousand and 00/100 Dollars ($50,000.00),
then Seller shall be liable for the actual direct damages suffered by Purchaser
due to such uncured breach or default from the first dollar of loss.
Notwithstanding anything to the contrary contained herein, (i) in no event shall
Seller be liable to Purchaser for damages in an aggregate amount in excess of
Six Hundred Thousand and 00/100 Dollars ($600,000.00) (the “Cap Amount”),
(ii) Seller’s inability to satisfy a condition of this Agreement shall not be
considered a default by Seller hereunder unless such inability results from the
breach of any of Seller’s representations set forth in Section 6.1 or the breach
of Seller’s express covenants and obligations hereunder, and (iii) if Purchaser
has knowledge of a default by Seller on the Closing Date and Purchaser elects to
close the transaction contemplated herein, Purchaser shall be deemed to have
irrevocably waived such default and Seller shall not have any liability with
respect to such default. Notwithstanding anything to the contrary contained
herein, Seller shall maintain a net worth (a) in an amount no less than the Cap
Amount throughout the Survival Period and (b) for so long after as a claim is
pending in an amount equal to the liquidated amount of such claim (not to
exceed, however, the Cap Amount), and such obligation shall also survive Closing
through the expiration of the Survival Period and the final resolution of any
claim. Notwithstanding anything contained herein to the contrary Purchaser shall
have the right to pursue an action against Seller for Purchaser’s actual damages
suffered on account of a default by Purchaser under Sections 12.2, and nothing
herein shall limit Purchaser’s right to seek equitable relief against Seller to
enforce the provisions of Section 15.17 of this Agreement. The provisions of
this Section 11.2 shall survive Closing.

 

21



--------------------------------------------------------------------------------

11.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
that expressly survive termination, except that Seller shall have the right to
pursue an action against Purchaser for Seller’s actual damages suffered on
account of a default by Purchaser under Sections 5.1.2, 6.2, 12.2, and 15.17 of
this Agreement; provided, however, that nothing contained herein shall
constitute a waiver by Seller of any damages, rights or remedies which may be
available to Seller against Purchaser at law or in equity as a result of any
material breach of a representation or warranty or other material default of
Purchaser hereunder (other than Purchaser’s failure to consummate the purchase
of the Property on the Closing Date for which Seller shall be paid the Deposit
in accordance with the immediately preceding sentence), all of which are hereby
expressly reserved by Seller; provided, however, nothing contained herein shall
entitle Seller to consequential or punitive damages or any other sums in excess
of Seller’s actual damages.

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller, including copies thereof in any form whatsoever, including
electronic form, along with any and all tests results and studies of the
Property performed by or on behalf of Purchaser pursuant to Article 5, excluding
any confidential or proprietary information or financial modeling. The
obligations of Purchaser under this Section 11.4 shall survive any termination
of this Agreement.

ARTICLE 12 BROKERAGE COMMISSION

12.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Apartment
Realty Advisors of the Carolinas, Inc. (“Seller’s Broker”) and that Seller has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due and payable to any party other than Seller’s
Broker with respect to the transaction contemplated hereby. Seller will be
solely responsible for the payment of Seller’s Broker’s commission in accordance
with the provisions of a separate agreement. Purchaser hereby represents and
warrants to Seller that Purchaser has not contracted or entered into any
agreement with any real estate broker, agent, finder, or any party in connection
with this transaction and that Purchaser has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due or
payable to any party with respect to the transaction contemplated hereby.

12.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 13 NOTICES

13.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

13.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) confirmed email (provided a copy of such notice is
deposited with a nationally recognized overnight courier for next Business Day
delivery), or (iv) by FedEx or a similar nationally recognized overnight courier
service. All such notices, demands, requests or other communications shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not a Business Day, the day of receipt or
required delivery shall automatically be extended to the next Business Day.

13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Seller:    GGT Crescent Cool Springs TN Venture, LLC    c/o Crescent
Communities, LLC    227 W. Trade Street    Suite 1000    Charlotte, NC 28202   
Email: bnatwick@crescentcommunities.com    Attention: Brian J. Natwick,
President Multifamily Division With copies to:    GGT Cool Springs Holdings, LLC
   CNL Center at City Commons    450 South Orange Avenue    Orlando, Florida
32801    Email: mike.tetrick@cnl.com    Attention: Michael Tetrick    and:   
GGT Cool Springs Holdings, LLC    CNL Center at City Commons    450 South Orange
Avenue    Orlando, Florida 32801    Email: tracey.bracco@cnl.com    Attention:
Tracey Bracco, Esq., Assistant General Counsel    and:    Holt Ney Zatcoff &
Wasserman, LLP    100 Galleria Parkway    Suite 1800    Atlanta, GA 30339   
Email: szatcoff@hnzw.com    Attention: Sanford H. Zatcoff, Esq.

 

23



--------------------------------------------------------------------------------

   and:    Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    450 South Orange
Avenue, Suite 800    Orlando, Florida 32801    Email:
joaquin.martinez@lowndes-law.com    Attention: Joaquin E. Martinez, Esq. As to
Purchaser:    SHLP Acquisition, LLC    1100 Abernathy Road    Suite 700   
Atlanta, Georgia 30328    Email: paul.dewey@simpsonshousing.com    Attention:
Paul Dewey With a copy to:    McGuire Woods LLP    1230 Peachtree Road, NE   
Suite 2100    Atlanta, Georgia 30309    Email: jgrieb@mcguirewoods.com   
Attention: John T. Grieb As to Escrow Agent:    First American Title Insurance
Company    Six Concourse Parkway    Suite 2000    Atlanta, Georgia 30328   
Email: twwilson@firstam.com    Attention: Terry W. Wilson

Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii), (iii) or (iv) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel, and any notice given by counsel to
a party shall have the same effect as if given by such party.

ARTICLE 14 ASSIGNMENT

Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to a wholly-owned subsidiary of Simpson Housing LLLP without
further evidence of such subsidiary’s financial capability to consummate Closing
hereunder, provided that such subsidiary shall assume, in writing (by execution
of an assignment and assumption agreement reasonably satisfactory to Seller),
all of Purchaser’s obligations under this Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE 15 MISCELLANEOUS

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Tennessee (without
reference to conflicts of laws principles).

15.7 Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein, provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

15.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.

15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the State of Tennessee. If the final date of any period
which is set out in any paragraph of this Agreement falls upon a day which is
not a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.

15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

 

25



--------------------------------------------------------------------------------

15.13 Press Releases. Prior to Closing, any release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be made only in the form approved by Purchaser and Seller except
for any disclosure that may be required by law or applicable regulation to be
made to any applicable governmental or quasi-governmental authorities or to the
public. After the Closing has occurred, Seller and Purchaser shall each have the
right to issue a press release regarding consummation of the transactions
contemplated in this Agreement.

15.14 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the non-prevailing
party in such litigation shall pay the costs, expenses and attorneys’ fees
incurred by the prevailing party in connection with such action.

15.15 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property.

15.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.

15.17 Confidentiality

15.17.1 Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law, by
the public disclosure obligations required by the U.S. Securities Exchange
Commission, or which is recommended in good faith by counsel to such other
party.

15.17.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its partners,
members, advisors, attorneys, accountants, professional consultants, financial
advisors, rating agencies, or potential lenders, as the case may be, or prevent
any party hereto from complying with applicable laws, including, without
limitation, governmental regulatory, disclosure, tax and reporting requirements.
Notwithstanding the foregoing, Purchaser shall have the right to deliver such
information to Purchaser’s potential investors and potential lenders, in each
case on a need-to-know basis after the recipients have been informed of the
confidential nature of such information and directed not to disclose such
information except in accordance with this Section 15.17. The aforementioned
shall not preclude the disclosure to potential investors of the proposed
purchase price, the net operating income of the Property and the approximate
rate of return on the investment.

15.17.3 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.

15.17.4 Notwithstanding any other provision of this Agreement, the provisions of
Section 15.17 shall survive the termination of this Agreement for one (1) year
following the Effective Date, but shall not survive Closing.

 

26



--------------------------------------------------------------------------------

15.18 Jurisdiction and Service of Process. The parties hereto agree to submit to
personal jurisdiction in the State of Tennessee in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Tennessee and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. The provisions of this
Section 15.18 shall survive the Closing or the termination hereof.

15.19 Exculpation. Purchaser agrees that it does not have and will not have any
claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller’s Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to Seller
and its assets for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller’s Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this
Section 15.19, Purchaser hereby unconditionally and irrevocably waives any and
all claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller’s Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The provisions of this Section 15.19 shall
survive the termination of this Agreement and the Closing.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER: GGT CRESCENT COOL SPRINGS TN VENTURE, LLC, a Delaware limited liability
company By:   Crescent Cool Springs Venture, LLC, a Delaware limited liability
company, its Operating Member   By:   Crescent Communities, LLC, a Georgia
limited liability company, its sole manager     By:  

/s/ Brian J. Natwick

      Brian J. Natwick, President-Multifamily Division PURCHASER: SHLP
ACQUISITION, LLC, a Delaware limited liability company By:   Simpson Housing
LLLP, a Delaware limited liability limited partnership   By:   Colomba LLC, a
Delaware limited liability company     By:  

/s/ Scott. D. Healy

    Name:   Scott D. Healy     Title:   Senior Vice President

 

28



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Intentionally Omitted

EXHIBIT B

ESCROW AGREEMENT

Intentionally Omitted

EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

Intentionally Omitted

EXHIBIT A

PERMITTED EXCEPTIONS

Intentionally Omitted

EXHIBIT “B”

TO SPECIAL WARRANTY DEED

RESTRICTIONS AGAINST CONDOMINIUM CONVERSION

Intentionally Omitted

EXHIBIT A

PERMITTED EXCEPTIONS

Intentionally Omitted

EXHIBIT D

FORM OF BILL OF SALE

Intentionally Omitted

EXHIBIT A

REAL PROPERTY DESCRIPTION

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT B

PERSONAL PROPERTY DESCRIPTION

Intentionally Omitted

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Intentionally Omitted

EXHIBIT A

Real Property Description

Intentionally Omitted

EXHIBIT B

Leases, Licenses and Security Deposits

Intentionally Omitted

EXHIBIT C

Contracts

Intentionally Omitted

EXHIBIT F

FORM OF TENANT NOTIFICATION LETTER

Intentionally Omitted

SCHEDULE 1.3

PERSONAL PROPERTY LIST

Intentionally Omitted

SCHEDULE 1.4

RENT ROLL

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 1.5

LICENSES

NONE

SCHEDULE 1.8

CONTRACTS

Intentionally Omitted

SCHEDULE 6.1.3

LITIGATION

NONE

SCHEDULE 6.1.8

VIOLATIONS OF LAW

NONE